Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s amendment received 6/8/2022.
Applicant’s amendment has remedied all matters pertaining to indefiniteness in the previous office action and the rejections made under the second paragraph of 35 U.S.C. 112 in the previous office action are hereby withdrawn.
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-3, 5-6, 8-15, 18-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0045008 to Cooper.
With regard to claim 19, a method of using a flexible garment bag during travel, said method comprising steps providing a flexible garment bag for use during travel, said bag comprising: an elongated and flexible tubular body (105) comprising a storage area; and dual closure devices (155, 160), dual closure devices mount at ends of said elongated and flexible tubular body, wherein said storage area stores one or more items, and wherein one of dual closure devices mounts for connecting the ends of elongated and flexible tubular body for using the bag as a neck pillow during travel. (figs. 12-14, via 135 and 140); further comprises a detachable strap, said detachable strap (190, figs. 15-17) removably mounts to said buckle mechanism (fig. 19, PAR 0060); and wherein length of said detachable strap (190) adjustable for configuring said bag suitable for wearing over cross body, around waist and over the shoulder (PAR 0060).
With regard to claim 20, wherein said elongated and flexible tubular body (105) comprises a tapered pocket at each end (175, figs. 4A, 10-11); and wherein each of said tapered pockets comprises an opening configured for receiving one of dual closure devices (PAR 0046).
Allowable Subject Matter
Claims 1-3, 5-6, 8-15, 18, are allowed as applicant amended the claims to include the indicated allowable subject matter and all intervening claims.
Response to Arguments
Regarding claims 19-20, applicant has not provided adequate information or argument so that on its face applicant’s remarks create a reasonable doubt regarding the circumstances justifying the rejection of these claims.  Specifically, applicant has not addressed or argued the rejections of claims 19-20.  For the reasons above, the grounds for rejection are deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

6/11/2022